Citation Nr: 9908257	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-46 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of death pension 
benefits in the amount of $16,514.00.




ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1994, by 
the Committee on Waivers and Compromises (COWC) of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. In September 1992, a field examination was conducted in an 
effort to evaluate the appellant's financial status.  It 
was determined that the appellant was in receipt of 
monthly earnings and rent.

2. In October 1992, the appellant was notified of the 
proposal to reduce her pension payments effective from 
April 1st, 1990.

3. In May 1993, the appellant's pension benefits were reduced 
effective April 1st, 1990 and terminated effective March 
1st, 1992.

4. In July 1994, the appellant was notified of the 
overpayment in the amount of $16,514.00, created due to 
unreported income.

5. The appellant's failure to accurately report income 
received from April 1st, 1990 to March 1st, 1992, is 
reflective of the willful failure to disclose a material 
fact with the intent of obtaining or retaining eligibility 
for VA benefits.


CONCLUSION OF LAW

The misrepresentation on the part of the appellant in the 
creation of the overpayment of pension benefits precludes 
waiver of recovery.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. § 1.965(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Furthermore, the appellant has not indicated that 
there are any records of probative value that are available 
and that have not already been included in the claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
appellant in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a), has been satisfied.

Before proceeding to discuss the merits of the appellant's 
appeal, it may be useful to address briefly certain laws and 
regulations that govern the adjudication of requests for 
waiver of the recovery of an overpayment.  In this regard, 
the Board notes that the provisions of 38 U.S.C.A. § 5302 (c) 
prohibit the waiver of a debt where "...there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver...."  Similarly, 38 C.F.R. § 1.965(b) provides that 
the granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "...bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits "lack of good faith" where 
his conduct shows an "...[a]bsence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that, pursuant to 38 C.F.R. § 1.962(b), 
any "misrepresentation of a material fact" must be "more 
than non-willful or mere inadvertence."

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a).  In applying the "equity and 
good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the decision-maker must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.

The instant question, of course, is whether, in view of the 
legal and regulatory guidelines set forth above, the 
appellant is entitled to a waiver of recovery of her debt.  
In this regard, the record reflects that, in September 1994, 
the COWC denied the appellant's request for such a waiver 
based upon its determination that the appellant failed to 
report countable income in 1991, 1992 and 1993, and that 
waiver of the debt was, therefore, precluded.  For her part, 
the appellant has indicated that it would be a financial 
hardship to be required to repay the overpayment.  She has 
argued that she was not adequately aware of her 
responsibilities in the reporting of her income and that this 
is supported by her reported inability to read English. 

After review of the record, the Board must conclude that the 
appellant knowingly submitted Eligibility Verification 
Reports (EVR's) which were inaccurate with respect to her 
countable income for pension eligibility purposes.  While she 
has argued that she was unable to understand the requirement 
of accurately reporting all income for pension eligibility 
purposes, the Board notes that the appellant has been 
receiving pension benefits for a number of years and has 
clearly been aware of the necessity to accurately report her 
income.  She has further argued that rent she received was 
for her daughter and that, while she was employed, she 
thought it was marginal in nature and did not need to be 
reported. 

In view of the above facts, the Board finds the assertions 
with respect to the appellant's inability to understand the 
reporting requirements for pension benefits untenable.  
Indeed, after having been through the process over a period 
of years, including the receipt of numerous pension award 
letters in conjunction with these benefits, which included 
the instructions for the EVRs and contained ample indication 
of the necessity to report any income she might have been 
receiving, lack of understanding the reporting requirements, 
to include an inability to understand English, is not deemed 
to be an adequate excuse for the appellant's failure to 
report all countable income.  There is no indication within 
the file that the appellant had difficulty understanding 
English until she reported such a problem as part of this 
appeal in her VA Form 9, Substantive Appeal in December 1995, 
many years after she began receiving benefits from VA.  It is 
further noted that the appellant's failure to report wage 
income during the years in question based upon her 
characterization of the work as "marginal" in nature is 
deemed to be somewhat disingenuous in view of the fact that 
she had reported wage income in the past from similar, if not 
the same source of employment.  

In view of the history of the appellant's experiences with 
respect to her receipt of pension benefits and her repeated 
failure to report countable income over the years and the 
lack of any additional evidence to serve as an excuse for her 
actions, the Board must conclude that her actions in having 
reported "0" income in 1991, 1992 and 1993, during which it 
was shown that she actually received countable income is 
viewed as having been undertaken with the "intent to seek an 
unfair advantage" as well as with "knowledge of the likely 
consequences...".  Accordingly, and since her actions did 
result in a loss to the government, the appellant is properly 
characterized as having acted in "bad faith," and waiver of 
recovery of her debt is, therefore, precluded.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b)(2).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

